DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Mancarella et al. “Fabrication of Pt-polysilicon thin-film thermopiles: a preliminary study”, 2005, IEEE, pgs. 
CLAIM 27:
Mancarella et al. teach a process for making a thin film silicon based thermoelectric device. The device production requires deposition of polysilicon, depositing Ti, depositing TiN and depositing Pt to produce the thermoelement. The Ti layer is sputtered. The TiN layer is sputtered. (Pg. 1141, 1142, 114)
The difference between claim 23 and Mancarella et al, is that the use of nanocrystalline silicon for the thermoelectric device is not discussed, the cleaning of the target before sputtering is not discussed, the conditions for sputtering the Ti layer and the TiN layer is not discussed, the properties of the TiN layer is not discussed.
Regarding the use of nanocrystalline silicon for the thermoelectric device (Claim 23), At the outset Mancarella et al. teach utilizing doped polysilicon as a material for the device. The Examiner understands that nanocrystalline (NC) material is a polycrystalline material with a crystallite size of only a few nanometers and that polysilicon is a polycrystalline form of silicon utilized in electronic devices. Liu et al. teach forming doped nanocrystalline silicon for use in thermoelectric devices. Liu et al. teach that doped nanocrystalline silicon utilized in thermoelectric devices increases the ZT for the devices. (See Liu et al. Abstract; Column 3 lines 1-4)  Therefore one of ordinary skill in the art would replace the doped poly silicon of Manceralla et al. with doped nanocrystalline silicon of Liu et al. because it allows for improving thermoelectric devices.
Regarding the cleaning of the target before sputtering and the conditions for sputtering the Ti layer and the TiN layer, Sahase et al. teach this sequence for processing multiple 
Regarding the properties of the TiN layer, as discussed above in regard to Sahase et al. TiN is deposited. Goto et al. teach depositing TiN by RF sputtering and teach that TiN can be used in thermoelectric devices. (Goto et al. Paragraphs 0012-0025; Goto et al. Figs.) Since the process paramaters utilized by Sahase et al. and Goto et al. are the same as Applicant’s process parameters and produce a film product that is substantially the same as Applicant’s product the properties of the film or function are presumed to be inherently the same as Applicant’s. See MPEP - 2112.01 Composition, Product, and Apparatus Claims I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT - Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and 

The combinations of references teach the device with TiN. (See the references discussed above)
I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").
II.    ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A PRIOR ART REJECTION IS MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN NONOBVIOUS DIFFERENCE
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be "essentially free of alkali metal." The court upheld the rejection because the applicant had not come forward with any evidence that the prior art was not "essentially free of alkali metal" and therefore a different and nonobvious product.).
See also Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (The prior art disclosed human nerve growth factor (b-NGF) isolated from human placental tissue. The claim was directed to b-NGF produced through genetic engineering techniques. The factor produced seemed to be substantially the same whether isolated from tissue or produced through genetic engineering. While the applicant questioned the purity of the prior art factor, no concrete evidence of an nonobvious difference was presented. The Board stated that the dispositive issue is whether the claimed factor exhibits any unexpected properties compared with the factor disclosed by the prior art. The Board further stated that the applicant should have made some comparison between the two factors to establish unexpected properties since the materials appeared to be identical or only slightly different.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

III.    A REJECTION BASED ALTERNATIVELY ON 35 U.S.C. 102 OR 103 FOR PRODUCT-BY-PROCESS CLAIMS HAS BEEN APPROVED BY THE COURTS
"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Office personnel should note that reliance on the alternative grounds of 35 U.S.C. 102  or 35 U.S.C. 103  does not eliminate the need to explain both the anticipation and obviousness aspects of the rejections.
The motivation for utilizing the features of Liu et al.is that increases the ZT of the device. (Column 3 lines 1-4)


The motivation for utilizing the features of Goto et al. is that it allows for depositing high performance thermoelectric films. (See Abstract)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Mancarella et al. by utilizing the features of Liu et al., Sahase et al. and Goto et al. because it allows for producing thermoelectric devices.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Mancarella et al. in view of Liu et al., Sahase et al. and Goto et al. as applied to claim 27 above, and further in view of Ponon et al. “Effect of deposition conditions and post deposition anneal on reactively sputtered titanium nitride films”, Thin Solid Films, 578, 2015, 31-37 and Kolhase et al. (U.S. Pat. 4,783,248).
DEPENDENT CLAIM 28:
The combinations of references teach the device with TiN. (See the references discussed above)
The motivation for utilizing the features of Ponon et al. is that it allows for controlling the resistivity of the film. (See Fig. 1)
The motivation for utilizing the features of Kolhase et al. is that it allows for producing layers with good contact resistance. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Ponon et al. and Kolhase et al. because it allows for controlling the resistivity of the film and producing layer with good contact resistance.
Claims 23-26 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 23-26 are allowable over the prior art of record because the prior art of record does not teach the various processing conditions for depositing the Ti and TiN films as part of a thermoelectric device.  
Response to Arguments
Applicant's arguments filed March 8, 2021 have been fully considered but they are not persuasive.
In response to the argument that the prior art does not teach the thermoelectric device, it is argued that the combined reference do teach the thermoelectric device with the required layers.  While it is argued that the Ti/TiN is meant to replace the Pt layer in the thermoelectric device the claims are not written to exclude utilizing platinum as part of the device.  It is noted that product by process claims will be treated as product claims and that determination of patentability is based on the product itself.  In other words different processes can be used to arrive at the same product.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
May 20, 2021